          Case 1:19-cv-00068-TJC Document 15 Filed 10/14/20 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                          DISTRICT OF MONTANA
                            BILLINGS DIVISION


KIMBERLY MARIE TUCKER,                         Case No. CV-19-068-BLG-TJC

                                               JUDGMENT IN A CIVIL CASE
                     Plaintiff,

  vs.

ANDREW SAUL, COMMISSIONER
OF SOCIAL SECURITY,

                     Defendant.


        Jury Verdict. This action came before the Court for a trial by jury. The
 issues have been tried and the jury has rendered its verdict.

 X     Decision by Court. This action came before the Court for bench trial,
 hearing, or determination on the record. A decision has been rendered.

      IT IS ORDERED AND ADJUDGED Pursuant to the Order (Doc. 14),
 judgment is entered in favor the defendant and against the plaintiff.

        Dated this 14th day of October 2020.

                                  TYLER P. GILMAN, CLERK

                                  By: /s/ Heidi Gauthier
                                  Heidi Gauthier, Deputy Clerk
